DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 - 16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention I (drawn to a window member and electronic apparatus), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 July 2022.
Response to Amendment
Acknowledgment is made of Applicants arguments/Remarks in which the following is noted: Claims 17 – 24 (directed to invention II) are elected without traverse. Claims 1 - 16 are withdrawn. Claims 17 – 24 are currently pending and an Office action on the merits follows.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of information disclosure statement(s) filed 12 May 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17, 21, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myung-An MIN (Publication number: US 2017/0186891 A1), hereafter Min, in view of Bradley, Jr. et al; (Patent number: US 5, 824, 374), hereafter Bradley, Jr.

Regarding claim 17:
	Min discloses a method for manufacturing a window member (Min ABSTRACT; Figure 1 – window structure 50), the method comprising: 
 	providing a base substrate (Min Figure 1 window 10 corresponds to claim based substrate); and 
 	forming a light shielding layer (Min Figure 1 light shield layer 30) comprising: 
 	a first light shielding pattern on one surface of the base substrate and a second light shielding pattern spaced apart from the first light shielding pattern and configured to define a signal transmission area at an inner side thereof (Min Figure 1 – a signal transmission area is defined between layers 22, 24, and 30 on either side of an opening above the camera sensor 90. The layers 22, 24, and 30 to the right of the opening correspond to the claimed first light shielding pattern while those layers 22, 24, and 30 to the left of the opening correspond to the second light shielding pattern).
	As Min discloses the layers 22, 24, and 30 are formed using a screen printing processes (Min [0066][0068][0074]), Min does not disclose: wherein the forming of the light shielding layer comprises: forming a preliminary light shielding pattern corresponding to the second light shielding pattern on the one surface of the base substrate; and irradiating a laser beam to a partial area of the preliminary light shielding pattern.
	However, Bradley, Jr. discloses in-situ laser patterning of thin film layers during sequential depositing. More particularly, Bradley, Jr. discloses forming a preliminary layer such as black matrix layer 20 on glass substrate 10 (Bradley, Jr. Figure 1A) and then using laser ablation to remove portions of the layer 20 (Bradley, Jr. Figure 1B). 
	It would have been obvious to modify the manufacturing method of Min wherein the forming of the light shielding layer comprises: forming a preliminary light shielding pattern corresponding to the second light shielding pattern on the one surface of the base substrate; and irradiating a laser beam to a partial area of the preliminary light shielding pattern, as claimed. Those skilled in the art would appreciate the laser ablation method allows for the construction of complex pattern, thin film structures, without the need for masking, thereby eliminating process step during manufacturing.


Regarding claim 21:
	Min (in view of Bradley, Jr.) discloses the method of claim 17, wherein the second light shielding pattern has a multilayer structure (Min Figure 1 – 22, 24, 30).

Regarding claim 22:
	Min (in view of Bradley, Jr.) discloses the method of claim 17, wherein the second light shielding pattern comprises a first layer disposed on the base substrate (Min Figure 1 22) and a second layer disposed on the first layer (Min Figure 1 30), and a side surface of the first layer and a side surface of the second layer are aligned on a cross section (see side of 22 and 30 of Figure 1 in plan view).

Regarding claim 24:
	Min (in view of Bradley, Jr.) discloses the method of claim 17, wherein the signal transmission area is aligned with an electronic module disposed under the base substrate, and the electronic modules comprises a camera module, an infrared sensor, or a photo sensor (Min Figure 1 – see position of camera sensor 90 with respect to substrate 10).

Claim(s)  20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myung-An MIN (Publication number: US 2017/0186891 A1), hereafter Min, in view of Bradley, Jr. et al; (Patent number: US 5, 824, 374), hereafter Bradley, Jr., and in view of Vogel et al; (Publication number: US 2015/0271371 A1), hereafter Vogel.

Regarding claim 20:
	Min (in view of Bradley, Jr.) does not disclose the method of claim 17, wherein the irradiating the laser beam comprises irradiating the laser beam from above a top surface of the base substrate. 
 	However, Vogel discloses a user device with laser etched camouflage sensor aperture. More specifically, Vogel discloses wherein the irradiating the laser beam comprises irradiating the laser beam from above a top surface of the base substrate (Vogel Figure 5 laser 571 is applied directly onto the layer being etched).
	It would have been obvious to further modify Min (in view of Bradley, Jr.) wherein the irradiating the laser beam comprises irradiating the laser beam from above a top surface of the base substrate, as claimed. Those skilled in the art would appreciate the ability to camouflage the sensor aperture, thereby hiding the opening from view of a user.

Regarding claim 23:
	Min (in view of Bradley, Jr.) does not disclose the method of claim 17, wherein the signal transmission area is provided in plurality.
	However, Vogel discloses a user device with laser etched camouflage sensor aperture. More particularly, Vogel discloses a plurality of signal transmission areas (Vogel Figure 5 transmission pattern of small holes 549 over sensor 544 correspond to the claimed plurality of signal transmission areas).
	It would have been obvious to further modify Min (in view of Bradley, Jr.) wherein the signal transmission area is provided in plurality, as claimed. Those skilled in the art would appreciate the ability to camouflage the sensor aperture, thereby hiding the opening from view of a user.
Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 18, the prior art (for example Min) discloses wherein the preliminary light shielding pattern defined a preliminary signal transmission area (Min Figures 1, 6, and 7 - the opening is defined by the space between layer 22 on the substrate as defined by a mesh during screen printing). However, the prior art does not disclose in the irradiating the laser beam, the laser beam is irradiated to an outer edge area adjacent to an outer edge of the preliminary light shielding pattern and an inner edge area adjacent to an inner edge configured to define the preliminary signal transmission area.
Regarding claim 19, claim 19 includes claim language similar to that in claim 18 and is therefore similarly objected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Primary Examiner, Art Unit 2623